Exhibit 99.1 The Apple REIT Nine, Inc. portfolio of real estate represents 89 well-branded lodging properties that are strategically diversified across markets within 27 states. As key indicators of hotel performance continue to strengthen throughout the U.S. hotel industry, I am pleased to report that operations across our portfolio improved during the third quarter of this year as compared to the same period of 2012. For the three-month period ending September 30, 2013, the Apple REIT Nine portfolio of hotels achieved revenue per available room (RevPAR) of $88, an increase of approximately seven percent as compared to the same period last year, an average occupancy rate of 77 percent and an average daily rate (ADR) of $115. For the ninemonth period ending September 30, 2013, RevPAR was $87, up by six percent in comparison to results from the same nine-month period last year. Although uncertainty surrounding U.S. government fiscal policies and associated potential government spending reductions could impact some of our markets, hotel industry analysts have continued to forecast industry improvement in revenue for the remainder of 2013 and into 2014 as compared to the previous year. I am pleased to report that for the third quarter of this year, modified funds from operations (MFFO) from hotel operations improved by approximately eight percent as compared to the same period of 2012 and for the first nine months of this year, MFFO from hotel operations improved by approximately six percent as compared to MFFO for the same nine months of 2012. For the three- and nine-month periods ending September 30, 2013, MFFO totaled $35.4 million, or $0.19 per share, and $106.2 million, or $0.58 per share, respectively. Performance across our portfolio of hotels is impacted by many factors, including conditions within our local markets and the U.S. economy as a whole. Based on hotel performance to date as well as current industry trends, we anticipate MFFO from hotel operations for the year 2013 will improve by five-to-seven percent as compared to MFFO from hotel operations for 2012. For the first nine months of 2013, the Company paid distributions of approximately $0.62 per share. Our current annualized distribution rate is approximately $0.83 per share. In April of 2012, Apple REIT Nine completed the sale of 110 parcels of land in the Ft. Worth, TX area for a total of approximately $198 million, including a $60 million note. As a result of this transaction, in May of 2012, the Company made a Special Distribution to shareholders of $0.75 per share. The Company originally made the investment in 2009 for approximately $147 million. While the land was under our ownership, the Company received rent of approximately $47 million and following the sale of the land, the Company received interest payments on the note of approximately $9 million. On November 1, 2013, the $60 million note receivable was repaid by the purchaser in full. The Company plans to use the proceeds from the note to reduce the outstanding balance under its $50 million credit facility and to fund general corporate purposes including working capital, renovations and hotel development. As a result of the repayment of the note, the Company will recognize the deferred gain of approximately $42.3 million as of September 30, 2013, in the fourth quarter of 2013. Apple REIT Nine has entered into a definitive merger agreement to combine with Apple REIT Seven and Apple REIT Eight pursuant to which Apple REIT Seven and Apple REIT Eight would merge into Apple REIT Nine. Under the agreement, Apple REIT Nine would issue one common share for each Unit and as converted Series B Preferred Shares of Apple REIT Seven and 0.85 common shares for each Unit and as converted Series B Preferred Shares of Apple REIT Eight. In addition to certain customary closing conditions, the merger agreement is subject to approval by a majority of the outstanding Units of each REIT; therefore, there can be no assurance that the mergers will occur. We will provide additional information through a joint proxy statement/prospectus relating to the proposed transaction which we anticipate distributing to shareholders during the fourth quarter of 2013. We do not expect to comment further regarding this transaction until that time. Our commitment to the growth of shareholder investments will continue to guide our strategic business decisions and I am confident the Company is well positioned to take advantage of improving conditions across the hotel industry. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer Statements of Operations (Unaudited) Three months ended Three months ended Nine months ended Nine months ended (In thousands except statistical data) Sept 30, 2013 Sept 30, 2012 Sept 30, 2013 Sept 30, 2012 REVENUES Room revenue $ Other revenue Total revenue $ EXPENSES Direct operating expense $ Other hotel operating expenses General and administrative Acquisition-related costs - 3 74 Depreciation Interest expense, net Merger transaction costs - Total expenses $ NET INCOME Income from continuing operations $ Income from discontinued operations - - - Net income $ Income from continuing operations per share $ Income from discontinued operations per share - - - Net income per share $ MODIFIED FUNDS FROM OPERATIONS (A) Net income $ Depreciation of real estate owned Funds from operations (FFO) $ Interest earned on note receivable Acquisition-related costs - 3 74 Straight-line rental income - - - ) Merger transaction costs - Modified funds from operations (MFFO) $ FFO per share $ MFFO per share $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 77
